86 N.Y.2d 869 (1995)
658 N.E.2d 1041
635 N.Y.S.2d 168
The People of the State of New York, Respondent,
v.
Carlos Santos, Appellant.
Court of Appeals of the State of New York.
Decided October 31, 1995.
Susan Epstein, New York City, and Daniel L. Greenberg for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Robert L. Moore of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*870MEMORANDUM.
The order of the Appellate Division should be affirmed.
The issue presented on appeal is whether a defendant's general motion to dismiss for insufficiency after the People have rested in a Bench trial raises a question of law. This Court has held that a specific objection is required to preserve sufficiency of the evidence claims for appellate review in jury trials (People v Gray, 86 N.Y.2d 10; see, People v Bynum, 70 N.Y.2d 858). There is no material difference between jury and nonjury trials in this respect and no practical reason why the Gray-Bynum rule should not apply to both Bench and jury *871 trials. To the extent our holding conflicts with People v Nixon (248 N.Y. 182), that decision is overruled.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.